Citation Nr: 1400991	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  11-08 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for a left knee disability, for accrued benefits purposes, to include whether the Appellant may be substituted for the Veteran for the purpose of processing this claim to completion.

2.  Entitlement to an effective date earlier than December 1, 1994, for a grant of service connection for a left knee disability, for accrued benefits purposes, to include whether the Appellant may be substituted for the Veteran for the purpose of processing this claim to completion.

3.  Entitlement to an effective date earlier than March 21, 2005, for a 100 percent rating for hepatitis C, for accrued benefits purposes, to include whether the Appellant may be substituted for the Veteran for the purpose of processing this claim to completion.

4.  Entitlement to service connection for ischemic heart disease, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1952 to September 1959 and additional periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) until August 1994.  He died in July 2010.  The Appellant is his surviving spouse.

This case has a long and complicated procedural history.  It comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In April 2009, the Board granted a claim of service connection for a left knee disability (which was characterized as residuals of a left knee injury) and assigned a higher initial 20 percent rating for the Veteran's service-connected left ankle disability (which was characterized as residuals of a left ankle injury).  The Board also denied the Veteran's higher initial rating claim for hepatitis C.  Both the Veteran, through his attorney, and VA's Office of General Counsel, filed a Joint Motion for Partial Remand (Joint Motion) with the United States Court of Appeals for Veterans Claims (Court) with respect to the Board's denial of his higher initial rating claim for hepatitis C.  The Court granted the Joint Motion in a September 2009 Order, vacating and remanding the Board's April 2009 denial of a higher initial rating for hepatitis C.

In a December 2009 rating decision, the RO granted the Veteran's claim of service connection for a left knee disability and assigned a 10 percent rating effective December 1, 1994, and also assigned a higher initial 20 percent rating effective December 1, 1994, for the Veteran's service-connected left ankle disability.

In a February 2010 Report of Contact, the Veteran notified the RO that he wanted to file informal claims of service connection for ischemic heart disease and for a lung disability.

In a decision issued on April 30, 2010, the Board assigned a 100 percent rating effective March 21, 2005, for the Veteran's service-connected hepatitis C.

In a May 2010 rating decision, the RO implemented the Board's April 2010 decision and assigned a 100 percent rating effective March 21, 2005, for the Veteran's service-connected hepatitis C.

The Veteran died on July [redacted], 2010.

In September 2010, VA received a request for substitution of the Appellant with respect to claims pending and unadjudicated at the time of the Veteran's death.  The RO denied the Appellant's request for substitution later in September 2010.

In separate notices of disagreement filed at the RO in October 2010, the Appellant, through her attorney, disagreed with the denial of her request for substitution.  She also sought an earlier effective date that March 21, 2005, for the 100 percent rating assigned for the Veteran's service-connected hepatitis C, for accrued benefits purposes.  She further sought a higher initial rating for the Veteran's service-connected left knee disability and an earlier effective date than December 1, 1994, for the grant of service connection for a left knee disability, each for accrued benefits purposes.

In a March 2011 rating decision, the RO granted the Appellant's claim of service connection for the cause of the Veteran's death and also denied her claim of service connection for a lung disability, for accrued benefits purposes.

An April 2011 letter from the Appellant's attorney was accepted in lieu of a VA Form 9 as a timely substantive appeal of the denial of her request for substitution.

As is explained below, the Board finds that the Appellant is a proper substitute claimant for the Veteran in claims of entitlement to an initial rating greater than 10 percent for a left knee disability and entitlement to an effective date earlier than December 1, 1994, for a grant of service connection for a left knee disability, each for accrued benefits purposes.  See Veterans Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) codified at 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013).  By contrast, the Appellant cannot be substituted for the Veteran in a claim of entitlement to an effective date earlier than March 21, 2005, for a 100 percent rating for hepatitis C, for accrued benefits purposes, as a matter of law.  See Kelsey v. West, 13 Vet. App. 437 (2000).

The issue of entitlement to an earlier effective date than March 21, 2005, for a 100 percent rating for hepatitis C, for accrued benefits purposes, has been raised by the record but has not been adjudicated by the RO.  As explained in more detail below, the Court has found that, although a substitute claimant is not permitted in any appeal where a Veteran dies within the 120-day time period to initiate an appeal of a Board decision to the Court, an Appellant's attempted appeal to the Court as a substitute claimant for a deceased Veteran may be considered an informal, derivative claim for accrued benefits.  Id.  Thus, the issue of entitlement to an earlier effective date than March 21, 2005, for a 100 percent rating for hepatitis C, for accrued benefits purposes, is referred to the RO for adjudication.

The issues of entitlement to an initial rating greater than 10 percent for a left knee disability, entitlement to an effective date earlier than December 1, 1994, for a grant of service connection for a left knee disability, and entitlement to service connection for ischemic heart disease, each for accrued benefits purposes, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required on her part.


FINDINGS OF FACT

1.  In a December 2009 rating decision, the RO granted service connection for a left knee disability and assigned a 10 percent rating effective December 1, 1994; this decision was not yet final at the time of the Veteran's death.

2.  In a decision issued on April 30, 2010, the Board assigned a 100 percent rating effective March 21, 2005, for the Veteran's service-connected hepatitis C.

3.  In September 2010, the Appellant, through her attorney, filed a request for substitution with respect to claims not processed to completion at the time of the Veteran's death.  

4.  In a letter received by the RO in October 2010, the Appellant disagreed with the December 2009 rating decision, seeking an initial rating greater than 10 percent for a service-connected left knee disability and an earlier effective date than December 1, 1994, for the grant of service connection for a left knee disability, each for accrued benefits purposes, and also disagreed with the Board's April 30, 2010, decision, seeking an earlier effective date than March 21, 2005, for a 100 percent rating for service-connected hepatitis C, for accrued benefits purposes.

5.  The Appellant is a proper substitute claimant for the Veteran for the purpose of processing to completion claims of entitlement to an initial rating greater than 10 percent for a left knee disability and entitlement to an earlier effective date than December 1, 1994, for the grant of service connection for a left knee disability, each for accrued benefits purposes, because these claims were not yet final at the time of the Veteran's death.

6.  The Appellant is not a proper substitute claimant for the Veteran for the purpose of processing to completion a claim of entitlement to an effective date earlier than March 21, 2005, for a 100 percent rating for hepatitis C, for accrued benefits purposes, as a matter of law.  


CONCLUSIONS OF LAW

1.  The Appellant is a proper substitute claimant for the Veteran for the purpose of processing to completion a claim of entitlement to an initial rating greater than 10 percent for a left knee disability, for accrued benefits purposes.  38 U.S.C.A. §§ 5121, 5121A (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000 (2013).

2.  The Appellant is a proper substitute claimant for the Veteran for the purpose of processing to completion a claim of entitlement to an earlier effective date than December 1, 1994, for the grant of service connection for a left knee disability, for accrued benefits purposes.  38 U.S.C.A. §§ 5121, 5121A (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000 (2013).

3.  Because the Appellant is not a proper substitute claimant for the Veteran for the purpose of processing to completion a claim of entitlement to an effective date earlier than March 21, 2005, for a 100 percent rating for hepatitis C, for accrued benefits purposes, this claim must be denied as a matter of law.  38 U.S.C.A. §§ 5121, 5121A (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000 (2013); Kelsey v. West, 13 Vet. App. 437 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

With respect to the Appellant's request for substitution for the purpose of processing to completion claims of entitlement to an initial rating greater than 10 percent for a left knee disability and entitlement to an earlier effective date than December 1, 1994, for the grant of service connection for a left knee disability, each for accrued benefits purposes, as is explained below in greater detail, the Board finds that the Appellant may be substituted for the Veteran in these claims.  Because this finding is not prejudicial to her, the Board need not assess VA's compliance with the VCAA with respect to the Appellant's request for substitution in these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the Appellant's request for substitution for the purpose of processing to completion a claim of entitlement to an effective date earlier than March 21, 2005, for a 100 percent rating for hepatitis C, for accrued benefits purposes, although her attorney's argument is not a model of clarity, it appears that the Appellant is attempting to "stand in the Veteran's shoes" for purposes of filing a Notice of Appeal (NOA) with the Court of the Board's April 30, 2010, decision which assigned a 100 percent rating effective March 21, 2005, for the Veteran's service-connected hepatitis C.  The Appellant's essential assertion, through her attorney, is that, because the Veteran died before the 120-day period for appealing the Board's April 30, 2010, decision to the Court expired, she is entitled to file an NOA with the Court as a substitute claimant for the deceased Veteran.  See generally 38 U.S.C.A. § 7266 (West 2002 & Supp. 2013).  

In Kelsey, the Veteran had filed a timely NOA of a Board decision to the Court within 120 days of the Board's decision but died before the Court could issue a decision in his appeal.  The Veteran's surviving spouse in Kelsey petitioned the Court to substitute her as the claimant in the Veteran's appeal.  The Court held in Kelsey that substitution of claimants is not permitted in any appeal where a Veteran dies within the 120-day time period to initiate an appeal of a Board decision to the Court.  Kelsey v. West, 13 Vet. App. 437 (2000).  The Court also held in Kelsey that an Appellant's attempted appeal to the Court as a substitute claimant for a deceased Veteran instead may be considered an informal, derivative claim for accrued benefits which must be adjudicated by VA in the first instance.  Id.  

The Board acknowledges that the Veteran in this case died within 120 days of the Board's April 30, 2010, decision.  There is no indication in the record evidence that he intended to file an NOA of the Board's April 30, 2010, decision or actually filed an NOA of this decision with the Court prior to his death, however.  The Appellant argues, through her attorney, that the Veteran's death within the 120-day period of filing an NOA of the Board's April 30, 2010, decision to the Court somehow tolls the time period for filing an NOA.  See generally 38 U.S.C.A. § 7266 (West 2002 & Supp. 2013).  This argument is unpersuasive and contrary to the Court's decision in Kelsey.  The Court held in Kelsey that, as in this case, an Appellant's attempted appeal to the Court as a substitute claimant for a deceased Veteran instead may be considered an informal, derivate claim for accrued benefits which must be adjudicated by VA in the first instance.  Kelsey v. West, 13 Vet. App. 437 (2000).  Thus, the Appellant's attempted appeal of the Board's April 30, 2010, decision to the Court as a substitute claimant for the Veteran must be denied as a matter of law.  As noted in the Introduction, and pursuant to the Court's decision in Kelsey, the issue of entitlement to an earlier effective date than March 21, 2005, for a 100 percent rating for hepatitis C, for accrued benefits purposes, has been referred to the RO for adjudication.  

It is well-settled that, where the law, and not the evidence, is dispositive, the VCAA is inapplicable. Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  As noted above, the Appellant's attempted appeal of the Board's April 30, 2010, decision to the Court as a substitute claimant for the Veteran must be denied as a matter of law.  Accordingly, the Board finds that the VCAA is inapplicable to the Appellant's request for substitution for the purpose of processing to completion a claim of entitlement to an effective date earlier than March 21, 2005, for a 100 percent rating for hepatitis C, for accrued benefits purposes.

Substitution Request - Left Knee Disability Claims

The Appellant has asserted that she is a proper substitute claimant for the Veteran because he died prior to the expiration of the 1-year appeal period for initiating an appeal of the December 2009 rating decision which granted service connection for a left knee disability and assigned an initial 10 percent rating effective December 1, 1994.  She also has asserted that, because the December 2009 rating decision was not final at the time of the Veteran's death, and because her substitution request and notice of disagreement with this decision were filed within 1 year of the issuance of this rating decision, she is entitled to pursue these claims as a substitute claimant for the Veteran.  See generally 38 U.S.C.A. § 7105.  She finally has asserted that she is entitled to accrued benefits as the substitute claimant for the Veteran.

Laws and Regulations

Under the Veterans Benefits Improvement Act of 2008, if a Veteran dies on or after October 10, 2008, while a claim for any benefit under a law administered by the Secretary of Veterans Affairs, or an appeal of a decision with respect to such a claim, is pending, a living person who is eligible to receive accrued benefits under 38 U.S.C.A. § 5121(a) may, not later than one year after the date of the death of the Veteran, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013).  Normally, VA may consider only the evidence of record at the time of the Veteran's death in an accrued benefits claim.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000(a), (d)(4) (2013).  Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not located physically in the VA claims file on or before the date of death.  38 C.F.R. § 3.1000(d)(4) (2013).  

The Board observes that substitution differs from a traditional accrued benefits claim in that additional evidence and argument may be added to the claims file following the death of the Veteran.  VA also is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Cf. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; see also VBA Fast Letter 10-30 (Aug. 10, 2010) (outlining new procedures for processing substitution claims).  A new regulation has been proposed in this regard.  See 76 Fed. Reg. 8,666-8,674 (February 15, 2011).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that, for a surviving spouse to be entitled to accrued benefits, "the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See also Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996) (holding that a consequence of the derivative nature of the surviving spouse's entitlement to a Veteran's accrued benefits claim is that, without the Veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application).

The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c) (2013).  The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. §§ 3.160(d), 20.1103, 20.1104 (2013).

Factual Background and Analysis

Here, the record evidence shows that, in a December 2009 rating decision, the RO granted the Veteran's claim of service connection for a left knee disability and assigned a 10 percent rating effective December 1, 1994.  The Veteran died in July 2010, prior to the expiration of the 1-year period for initiating an appeal of the December 2009 rating decision.  Therefore, the December 2009 rating decision was not final at the time of the Veteran's death.  See generally 38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2013).

The Veteran's surviving spouse filed her request for substitution in October 2010, within 1 year of the Veteran's death.  She also filed a notice of disagreement with the December 2009 rating decision, seeking a higher initial rating than 10 percent for the Veteran's service-connected left knee disability and an earlier effective date than December 1, 1994, for the grant of service connection for a left knee disability, each for accrued benefits purposes, at the same time that she filed her substitution request in October 2010.  It is undisputed that the Appellant is the Veteran's surviving spouse.  See 38 U.S.C.A. § 101(3).  The Appellant also is a living person eligible to receive accrued benefits under 38 U.S.C.A. § 5121(a)(2)(A) and her claim was received by VA within the time period specified by 38 U.S.C.A. § 5121A.  See 38 U.S.C.A. §§ 5121(a)(2)(A), 5121A.  For these reasons, the Board finds that the Appellant is a proper substitute claimant for the Veteran for the purpose of processing to completion a claim of entitlement to an initial rating greater than 10 percent for a left knee disability, for accrued benefits purposes.  The Board similarly finds that the Appellant is a proper substitute claimant for the Veteran for the purpose of processing to completion a claim of entitlement to an earlier effective date than December 1, 1994, for the grant of service connection for a left knee disability, for accrued benefits purposes.


ORDER

The Appellant is a proper substitute claimant for the Veteran for the purpose of processing to completion a claim of entitlement to an initial rating greater than 10 percent for a left knee disability, for accrued benefits purposes.

The Appellant is a proper substitute claimant for the Veteran for the purpose of processing to completion a claim of entitlement to an earlier effective date than December 1, 1994, for the grant of service connection for a left knee disability, for accrued benefits purposes.

Because the Appellant may not be substituted for the Veteran for the purpose of processing to completion a claim of entitlement to an effective date earlier than March 21, 2005, for a 100 percent rating for hepatitis C, for accrued benefits purposes, this claim is denied as a matter of law.


REMAND

Having found that the Appellant is a proper substitute claimant for the Veteran for the purpose of processing to completion claims of entitlement to an initial rating greater than 10 percent for a left knee disability and entitlement to an earlier effective date than December 1, 1994, for the grant of service connection for a left knee disability, each for accrued benefits purposes, the Board notes that a review of the record evidence indicates that additional development is necessary before the underlying claims can be adjudicated on the merits.  The Board also notes that, prior to his death, the Veteran contended that he experienced ischemic heart disease which was related to active service.  Having reviewed the record evidence, the Board further finds that additional development is necessary before this claim can be adjudicated on the merits.

With respect to the claims of entitlement to an initial rating greater than 10 percent for a left knee disability and entitlement to an earlier effective date than December 1, 1994, for the grant of service connection for a left knee disability, each for accrued benefits purposes, the Board again notes that the Appellant filed a notice of disagreement in October 2010 with the December 2009 rating decision.  To date, the RO has not taken action on the Appellant's October 2010 notice of disagreement because it had concluded that she was not a proper substitute claimant in these claims.  The Court has held that, where a claimant files a notice of disagreement and the RO has not issued a Statement of the Case (SOC), the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Because the Appellant is the substitute claimant in this appeal, and because the RO has not issued an SOC on the issues of entitlement to an initial rating greater than 10 percent for a left knee disability and entitlement to an earlier effective date than December 1, 1994, for the grant of service connection for a left knee disability, each for accrued benefits purposes, these claims are remanded to the RO/AMC for the issuance of an SOC.

With respect to the Appellant's claim of service connection for ischemic heart disease, for accrued benefits purposes, as noted in the Introduction, a Report of Contact dated in February 2010 shows that the Veteran contacted the RO and filed informal claims of service connection for ischemic heart disease and for a lung disability.  Although the RO processed the Veteran's informal claim of service connection for a lung disability appropriately, it appears that no action was taken on the Veteran's informal claim of service connection for ischemic heart disease filed in February 2010 prior to his death in July 2010.  The Appellant filed a claim for all accrued benefits in September 2010 when she filed her request for substitution.  Given the foregoing, the Board finds that a claim of service connection for ischemic heart disease was pending and unadjudicated at the time of his death.  The Board also finds that, on remand, the RO should adjudicate a claim of service connection for ischemic heart disease, for accrued benefits purposes.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case (SOC) to the Appellant and her attorney on the issues of entitlement to an initial rating greater than 10 percent for a left knee disability and entitlement to an earlier effective date than December 1, 1994, for the grant of service connection for a left knee disability, each for accrued benefits purposes.  A copy of any SOC issued should be included in the claims file.  These claims should be returned to the Board only if the Appellant perfects a timely appeal.

2.  Issue appropriate VCAA notice to the Appellant and her attorney on the claim of service connection for ischemic heart disease, for accrued benefits purposes.  A copy of any VCAA notice, and any reply, should be included in the claims file.

3.  Contact the Appellant and/or her attorney and ask her to identify all VA and non-VA providers who treated the Veteran for ischemic heart disease prior to his death.  Obtain all VA treatment records for the Veteran dated prior to his death that have not been obtained already.  Once signed releases are received from the Appellant, obtain all private treatment records for the Veteran dated prior to his death that have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

4.  Send the Veteran's claims file and a copy of this remand to an appropriate VA clinician for an opinion concerning the contended etiological relationship between the Veteran's ischemic heart disease and active service.  The Veteran is deceased so an examination should not be scheduled.  Based on a review of the Veteran's claims file, the clinician is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that ischemic heart disease, if diagnosed prior to the Veteran's death, was related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The clinician is advised that, prior to his death, the Veteran contended that he experienced ischemic heart disease that was related to active service.  The clinician also is advised that the absence of service treatment records showing complaints of or treatment for ischemic heart disease is not evidence that such disability did not occur during active service. 

5.  Then, readjudicate the Appellant's claim of service connection for ischemic heart disease, for accrued benefits purposes.  If the determination remains unfavorable to the Appellant, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Appellant and her attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


